OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum at the Appellate Division (114 AD2d 594). We would only add that People v Tindle (61 NY2d 752) does not compel a different result inasmuch as the prosecutor in that case actually made a recommendation that the court consider the severity of defendant’s criminal conduct in imposing sentence (cf. People v Torres, 67 NY2d 659, modfg 108 AD2d 680).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.